DETAILED ACTION
This action is in response to communication filed on 5/18/2021.
 	Claims 1-12, 14-20, and 31 are pending.
Claims 1 and 11 have been amended.
	Claims 31 have been added.
Claims 13 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
pages 8-9, filed 5/18/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bank et al. (US 2014/0149555) in view of Morrison et al. (US 2014/0173070) in view of Stumbo (US 2019/0238924).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2014/0149555) in view of Morrison et al. (US 2014/0173070) in view of Stumbo (US 2019/0238924).

Regarding claim 1, Bank discloses a method for buffering portions of content, the method comprising: 
generating for display content in a viewing session for a user (see Bank; [0024]; media server 110 is configured to provide a media file 115 to client system 105 through network 125); 
determining a current portion of the content (see Bank; [0044]; tag can be associated with a particular time or location within the media file or a particular span of time); 
However the prior art does not explicitly disclose the following:
determining a characteristic of the current portion of the content;
accessing a plurality of previously viewed content segments by the user in at least one prior viewing session; and
determining a plurality of related content segments from the plurality of previously viewed content segments, each of the plurality of related content segments having a relationship to the current portion of the content based on the determined characteristic of the current portion.
Morrison in the field of the same endeavor discloses techniques for dynamically varying a buffering order of a digital content item.  In particular, Morrison teaches the following:
determining a characteristic of the current portion of the content  (see Morrison; [0017]; content access tracking module 142 configured to receive and track content access information for one or more digital content items. The content access information may include, for example, information describing an order in which various content portions were accessed, times at which different content portions were accessed, and/or other information describing user interaction with the digital content item(s));
accessing a plurality of previously viewed content segments by the user in at least one prior viewing session (see Morrison; [0019]; Content access information store 144 may store content access information for a plurality of users, illustrated as user 1 information 146 and user n information 148. The user-specific information may comprise access information for each digital content item accessed by each user. For example, as illustrated, user 1 access information 146 includes content item 1 access information 150 and content item n access information 152. The content-specific access information may comprise any suitable information, including, but not limited to, an order in which content portions of each digital content item were accessed by that user, and/or other such temporal information. Although illustrated as being stored on a user-by-user basis, it will be appreciated that the content access information may be stored accordingly to any suitable mechanism, granularity, etc. without departing from the scope of the present disclosure);
determining a plurality of related content segments from the plurality of previously viewed content segments, each of the plurality of related content segments having a relationship to the current portion of the content based on the determined characteristic of the current portion (see Morrison; [0021]; an analysis and prediction module 154 configured to analyze the content access information and to predict future consumption behaviors of digital content items (e.g. likely game experiences that a user may consume in near future) based on such analysis. By analyzing various content access information, buffering order service 140 may be able to determine a likelihood of interruption to future consumption of a digital content item, and refine an order by which content portion(s) of the digital content item are provided to the client device.  Further metadata 132 may be utilized so as to better understand the content access information, as mentioned above).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Morrison in order to incorporate techniques for dynamically varying a buffering order of a digital content item.  One would have been motivated because preventing long waiting times, some digital content items may allow a user to interact with the content before downloading is complete. However, a user interacting with the content may experience delays during play as the user reaches portions of the content that have not yet been downloaded.  By dynamically update the buffering order based on the content access information to produce an updated buffering order, and to send the updated buffering order to one or more client devices would prevent long wait times for digital content (see Morrison; [0002-0003]).
However, the prior art does not explicitly disclose the following:
determining a respective confidence score of each of the plurality of related content segments to which the user might switch from the current portion; and 
buffering in memory, during display of the current portion of content, one or more related content segments of the plurality of related content segments having higher respective confidence scores greater than a predetermined threshold.
Stumbo in the field of the same endeavor discloses techniques for predictive pre-buffering of content for a user.  In particular, Stumbo teaches the following:
determining a respective confidence score of each of the plurality of related content segments to which the user might switch from the current portion (see Stumbo; [0025-0026]; Each content can be scored based on the weighting module 125 weighting information. Once each content is scored, a ranked list of content can be generated with an associated score. The score can indicate how likely the user is to want to view the content.  For example, scoring module 135 can calculate a personal viewing history score based on the user's personal viewing history for each trending content or content being analyzed); and 
buffering in memory, during display of the current portion of content, one or more related content segments of the plurality of related content segments having higher respective confidence scores greater than a predetermined threshold (see Stumbo; [0028]; program selection module 145 can select the amount of each content to pre-buffer based on the content score. For example, content with a score over a threshold value (e.g., meaning the user is highly likely to view the content) can pre-buffer a larger portion (e.g., the first three minutes of the content) than content with a score under the threshold value. As an example, the scoring system can provide scores between 0 and 10, with 10 indicating that the user is highly likely to view the content and 0 indicating that the user is unlikely to view the content. The program selection module can, for example, select content with a score of 8 or higher to pre-buffer three minutes of each content, select content with a score between 6 and 8 to pre-buffer 1 minute of each content, select content with a score between 4 and 6 to pre-buffer 30 seconds of each content, and not select content with a score below 4).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Stumbo in order to incorporate techniques for predictive pre-buffering of content for a user.  One would have been motivated because users of electronic devices and content prefer instant gratification over waiting for churning processors, loading data, and network bandwidth availability. When users click a link, launch an application, or click play to watch content, the user expects a near instant result. However, sometimes the instant result is not provided. Particularly when it comes to streaming content, network bandwidth availability and processing power can limit how quickly streamed content begins playing and Stumbo discloses would improve upon these shortcomings (see Stumbo; [0002]).

Regarding claim 2, Bank-Morrison-Stumbo discloses the method of claim 1, further comprising: 
receiving a user selection to switch to a content segment of the one or more related content segments (Bank; [0033-0034]; fast forward or skipping head of the media file); 
retrieving the content segment from the buffered memory (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest); and 
generating for display the content segment retrieved from the buffered memory (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file).  

Regarding claim 3, Bank-Morrison-Stumbo discloses the method of claim 1, wherein the plurality of related content segments comprises a portion of the content and a portion of a second content (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  

Regarding claim 5, Bank-Morrison-Stumbo discloses the method of claim 1, wherein determining the plurality of related content segments related to the current portion of the content based on the characteristic of the current portion comprises: 
determining a probability of the user navigating away from the current portion of the content (see Bank; [0057]; FIG. 4 is a table illustrating an example of historical playback data 400 for a media file. Historical playback data 400 is illustrated in tabular form for purposes of illustration, but can be stored using any of a variety of different formats and/or data structures. Within FIG. 4, each row corresponds to a section of historical playback data 400. As noted, each section is associated with a segment of the media file to which historical playback data 400 is associated); and 
in response to determining that probability of the user navigating away from the current portion of the content surpasses a minimum probability of navigating away, determining the plurality of related content segments related to the current portion of the content (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  

Regarding claim 6, Bank-Morrison-Stumbo discloses the method of claim 5, wherein determining the probability of the user navigating away from the current portion of content comprises: 
retrieving a user profile, wherein the user profile comprises one or more of viewing history, mood, and one or more characteristics of interest (see Bank; [0050]; profile data 325 refers to a profile for the requesting user. The profile can specify information such as, for example, a user's role within an organization, the user's job title, one or more preferences relating to subject matter of interest or expertise, etc. Social media 330 refers to posts, tweets, and other information that can be obtained from one or more social networks to which a user may belong); 
comparing the characteristic of the current portion of the content to the user profile (see Bank; [0053]; the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file); and 
determining an extent of interest in the current portion of the content based on the comparison (see Bank; [0054]; in using both historical playback data 335 and user-specific data 340, the data processing system can match interests of the user that is requesting the media file with interests of other users having consumed the requested media file).  

Regarding claim 7, Bank-Morrison-Stumbo discloses the method of claim 1, wherein the determining the respective confidence score of each of the plurality of related content segments to which a user might switch from the current portion, comprises: 
retrieving an indication of an average extent of interest by other users in each of the plurality of related content segments (see Bank; [0047]; consumption data 315, as discussed, specifies how each media file and/or segment thereof has been played by one or more other users); and  3
determining an extent of interest in each of the plurality of related content segments based on the characteristic of the current portion and the respective indication of the average extent of interest (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file. Such analysis can be performed without regard for any user-specific data 340 relating to the requesting user. In another aspect, the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file).  

Regarding claim 8, Bank-Morrison-Stumbo discloses the method of claim 1, wherein buffering in memory one or more related segments of the plurality of related content segments having higher respective confidence scores comprises: 
determining a first content segment that has a highest respective confidence score (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file. Such analysis can be performed without regard for any user-specific data 340 relating to the requesting user. In another aspect, the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file); 
in response to determining that the first content segment has the highest respective confidence score, buffering the first content segment in memory (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest); 
determining a second content segment that has a second-highest respective confidence score (see Bank; [0053]; the data processing system (whether media server 115 or client system 105) processes historical playback data 335 to generate segment buffer order 345 for a requested media file. Such analysis can be performed without regard for any user-specific data 340 relating to the requesting user. In another aspect, the data processing system processes historical playback data 335 in combination with user-specific data 340 to generate segment buffer order 345 for a requested media file); 
determining whether the confidence score of the second content segment is sufficiently high (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest); and 
in response to determining that the second-highest respective confidence score is sufficiently high, buffering in memory the second content segment (see Bank; [0034]; the order of segments that are buffered is one that sends the segment predicted to be of greatest interest to the user first, followed by the segment that is predicted to be of second greatest interest to the user, and so on according to decreasing level of interest).  

Regarding claim 10, Bank-Morrison-Stumbo discloses the method of claim 1, wherein determining the plurality of related content segments comprises: 
retrieving a metadata file of characteristics for portions of the content (see Bank; [0044]; a "tag" refers to a non-hierarchical keyword or term that is assigned to a piece of information such as a segment of a media file); and 
determining a plurality of related content segments related to the current portion of the content based on the characteristic of the current portion and an analysis of the metadata file (see Bank; [0045]; as part of tag data 305, each tag for a given media file and/or segment further can be associated with the particular user that assigned the tag).  

Regarding claim(s) 11-12, 14-18 and 20, do(es) not teach or further define over the limitation in claim(s) 1-8 and 10 respectively.  Therefore claim(s) 11-12, 14-18 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-8 and 10 respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2014/0149555) in view of Morrison et al. (US 2014/0173070) in view of Stumbo (US 2019/0238924).in view of Mallinson (US 2016/0112762).

Regarding claim 9, Bank-Morrison-Stumbo discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the characteristic of the current portion of the content is one of an audio characteristic of the background audio, a language spoken, an actor, an emotion, a genre, an integrated sponsor, and a character.
	Mallinson in the field of the same endeavor discloses techniques for the identifying, locating, and/or accessing or supplemental content relating to media presentations.  In particular, Mallinson teaches the following:
wherein the characteristic of the current portion of the content is one of an audio characteristic of the background audio, a language spoken, an actor, an emotion, a genre, an integrated sponsor, and a character (see Mallinson; [0024]; the user also can specify, in some embodiments, the type of information to be retrieved, such as a copy of the content, information about a product being displayed, actor or other program-specific information, etc.).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Mallinson in order to incorporate techniques for the identifying, locating, and/or accessing or supplemental content relating to media presentations.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim(s) 19, do(es) not teach or further define over the limitation in claim(s) 9 respectively.  Therefore claim(s) 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 9.

Allowable Subject Matter
Claim 31 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-12, 14-20 and 31 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456